t c memo united_states tax_court estate of john a pulling sr deceased john a pulling jr personal representative petitioner v commissioner of internal revenue respondent docket no filed date thomas r bolf for petitioner john r bampfield for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of john a pulling sr estate after concessions the sole issue for decision is the total fair_market_value of three parcels of land estate’s property included in the value of the gross_estate findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference john a pulling sr decedent died on date and was a resident of florida at that time decedent’s will was admitted to probate in florida john a pulling jr mr pulling decedent’s son is the personal representative of the estate and was a resident of florida when the petition was filed i background the issue in this case revolves around five contiguous parcels of land in collier county florida the three parcels of the estate’s property and two larger parcels tclt’s property owned by the temple citrus land trust tclt in which the estate held a interest at the date of death the five parcels contain a total of dollar_figure acres all of which was zoned agricultural the only legal access to this entire block of properties is from airport pulling road to the west via the parties have stipulated a variety of issues as described in their stipulation of settled issues and two supplemental stipulations of settled issues additionally on brief respondent conceded that the fair_market_value of the estate’s interest in the property pincite fifth avenue was dollar_figure willow park drive a two-lane paved road that cuts across part of tclt’s property a tclt on date decedent his friend miles scofield and various unrelated parties came together to form tclt decedent began with a interest and mr scofield with a interest mr scofield served as tclt’s trustee until he stepped down in when he was succeeded by mr pulling pursuant to tclt’s trust agreement mr pulling then had the power to deal with tclt’s assets but only when authorized by persons holding a combined ownership_interest of at least at some point wci--the owner of a development to the east of tclt’s property--offered to purchase tclt’s property as part of its development plan tclt declined the offer during the ownership interests in tclt were fluid and decedent’s ownership_interest fluctuated between and as of the ownership interests in tclt were as follows owner interest decedent miles scofield lucy pulling finch john a pulling jr lucy pulling finch trustee michelle mccauley trustee john l finch sr william j mccauley michelle mccauley dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in the scofield family formed the scofield temple groves partnership stgp and mr scofield’ sec_28 interest in tclt was transferred to stgp in date decedent distributed a interest in tclt among various of his family members afterwards the ownership interests in tclt were as follows owner interest stgp decedent lucy pulling finch john a pulling jr peter jean mccauley lucy pulling finch trustee michelle mccauley trustee william j mccauley michelle mccauley mariaellena mccauley steven mccauley kenneth mccauley john marsha pulling carol pulling mccauley the ownership interests then remained the same up through the date of decedent’s death over of the ownership interests in tclt are held by members of the pulling family on the date of decedent’s death tclt owned two parcels of real_estate a 84-acre tract parcel and a 48-acre tract parcel these two parcels were worth dollar_figure per acre on the date of death historically these parcels have been used for the cultivation of citrus fruit tclt also owns a store on parcel that sells fruit from the citrus groves as well as other goods and produce b the estate’s property the estate’s property comprises parcel parcel and parcel in collier county florida parcel is a narrow 62-acre rectangular tract of land parcel is a 9-acre tract with a sideways t shape parcel is a roughly square 10-acre tract parcel abuts tclt’s parcel to the north parcel to the east and a low- income rental property to the south to the west it is adjacent to airport pulling road but is separated from the road by a canal and because of restrictions under the collier county growth management plan and the land development code lacks direct access to the road the only way to access a public right-of-way from parcel would be by obtaining an easement through an adjacent parcel parcel abuts parcel to the north a parcel owned by mr pulling to the east the low-income rental property to the south except for the easternmost portion which extends down to abut a parcel owned by the collier county school board and parcel to the west parcel also lacks access to a public right-of- way and would require an easement through an adjacent parcel parcel sec_3 and are undeveloped and have been used historically as a tree and plant nursery development of either of these parcels on its own faces significant obstacles this difficulty is due in part to their lack of legal access to a road but also to their narrowness in relation to their frontage width a residential development requires certain setbacks and a road right-of-way that when combined with the narrow shapes of the parcels would leave very little land available for residential units adding drainage for the properties would reduce the available land even further as a result neither parcel nor parcel would be economically feasible to develop unless they were first combined with other adjacent parcels parcel abuts parcel to the north land owned by unrelated parties to the east the collier county school board’s land to the south and mr pulling’s land to the west although there is a four-lane road on the school board’s land just south of parcel it is restricted to school-related traffic consequently parcel has no direct access to a public right-of-way and the only physical access is through unpaved service roads on tclt’s property parcel is undeveloped and has also been used by mr pulling as a tree and plant nursery parcel has no adjacent utilities nor easements for utilities from the nearest roads although it has water onsite because of the lack of access and utilities development of parcel on its own is similarly not economically feasible ii and appraisals in mr pulling hired raymond e carroll to appraise parcel sec_1 through in connection with decedent’s date gift mr carroll completed his report on date report the report was based on a boundary survey that mr pulling provided which treated parcel sec_1 through as if they were a single large tract and valued parcel at dollar_figure parcel at dollar_figure and parcel at dollar_figure the estate later hired mr carroll to appraise parcel sec_3 through as an expert witness in this case mr carroll prepared an appraisal for parcel sec_3 and and another for parcel both dated date with an effective date of date reports these new appraisals which treated the estate’s property as separate from tclt’s property valued parcel sec_3 and together at dollar_figure and parcel at dollar_figure iii tax_return preparation respondent received the estate’s form_706 united_states estate and generation-skipping_transfer_tax return on date included with the form_706 was a copy of mr carroll’s report on date the estate filed a supplemental form_706 and reported the values of the estate’s property using the values given in mr carroll’s report opinion a introduction property includable in the value of a decedent’s gross_estate generally is to be valued as of the date of the decedent’s death sec_2031 for purposes of the estate_tax property value is determined by finding the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec_20_2031-1 estate_tax regs the willing buyer and the willing seller are hypothetical persons 94_tc_193 citing 658_f2d_999 former 5th cir the hypothetical buyer and seller are presumed to be dedicated to achieving the maximum economic advantage id valuation is a factual determination and the trier of fact must weigh all relevant evidence of value and draw appropriate inferences estate of kelley v unless otherwise indicated all section references are to the internal_revenue_code in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure commissioner tcmemo_2005_235 estate of deputy v commissioner tcmemo_2003_176 b assemblage background each party called an expert witness to appraise the estate’s property both parties’ experts agree that if the estate’s property could be assembled with tclt’s property then residential development of the whole would be the highest_and_best_use they also agree that if assemblage is not possible residential development of the estate’s property would not be economically feasible the parties disagree however over whether it is appropriate under these circumstances to consider a use that requires combining a property to be valued with another property not under common ownership the estate argues that we should use a three-factor test under florida law respondent argues that assemblage is appropriate citing 319_us_266 florida’s three-factor test the estate suggests that under state law we should use the three-factor test described in dep’t of transp div of admin v jirik so 2d fla mulkey v fla dep’t of transp so 2d fla dist ct app and brevard cnty v canaveral props inc so 2d fla dist ct app under this test florida courts look for the presence of physical contiguity unity of ownership and unity of use to determine whether adjoining parcels are separate and independent or a single tract see eg jirik so 2d pincite mulkey so 2d pincite we look to state law to determine the nature scope and validity of a decedent’s legal interests and rights in property and to federal_law to determine the federal taxation of those interests and rights see 309_us_78 29_tc_465 the three-factor test is generally used in the context of eminent_domain proceedings in which severance_damages are in dispute jirik so 2d pincite see also brevard cnty so 2d dade cnty v midic realty inc so 2d fla dist ct app mulkey so 2d pincite the florida supreme court has also found the test appropriate to determine whether a taking had occurred in an inverse condemnation action jirik so 2d pincite severance_damages are awarded when government condemns only a portion of a larger parcel dep’t of transp div of admin v jirik so 2d n fla citing 191_us_341 in each of these cases florida courts have used the test to determine whether a government action had resulted in the separation of parcels that were in effect a single tract in other words the purpose of the three-factor test is to determine whether a landowner has property rights which were infringed by a condemnation or eminent_domain action our inquiry here is very different we have not been asked to determine what rights or interests the estate holds in tclt--and the extent of those rights and interests have in any case already been established instead we are determining the fair_market_value of the interests the estate holds in its property and for that purpose federal_law controls see sec_20_2031-1 estate_tax regs moreover to our knowledge the florida courts have never applied the three-factor test in the context of assemblage and we would decline to extend the test’s use now instead we find that the reasonable likelihood test discussed below is the more appropriate standard reasonable likelihood standard under federal_law a property’s fair_market_value may reflect not only the use to which the property is presently devoted but also that use to which it may be readily converted powelson u s pincite if a special or higher use of the land is only possible when it is combined with other parcels we may consider that special use but there must be a reasonable probability of the lands in question being combined with other tracts for that purpose in the reasonably near future id pincite citing 292_us_246 for example in 87_tc_389 we considered the value of a conservation_easement placed on a piece of land the taxpayer argued that the highest_and_best_use of the donated property was as a hydroelectric power plant id pincite the commissioner argued that the court should not consider this special use because a power plant could not be built without assembling the donated property with other parcels not owned by the taxpayer id pincite we found that it must be reasonably probable that the property owner would be able to acquire the additional land in the reasonably near future without relying on the power of eminent_domain id pincite noting that there were several possible sites that could have been acquired by a developer and there was no evidence to suggest that it would have been unreasonably difficult to acquire such property we found that assemblage was reasonable and that the valuation of the donated easement should be based on the special use as a hydroelectric power plant id pincite we have determined that we can value property on the basis of a use of land requiring assemblage if it is reasonably likely that the land will be assembled in the reasonably near future we must now determine whether the estate’s property was reasonably likely to be combined with tclt’s property at the time of decedent’s death this is a question of fact that can be resolved only by weighing all of the evidence stanley works subs v commissioner t c pincite absent proof to the contrary the use to which the land is currently being put is presumed to be the highest_and_best_use 991_f2d_336 6th cir 942_f2d_290 4th cir esgar corp v commissioner tcmemo_2012_35 slip op pincite aff’d 744_f3d_648 10th cir therefore the burden_of_proof is on respondent to show that assemblage was reasonably likely respondent does not cite nor have we found any evidence in the record suggesting that assemblage was reasonably likely instead respondent asks us to assume that assemblage was likely because of the economic benefits of assemblage and the ties between decedent and the various stakeholders in tclt the estate argues that respondent’s position is unsupported by the caselaw and that the evidence shows that assemblage was unlikely we agree with the estate both parties’ experts opined that assembling the estate’s property and tclt’s property would yield the greatest economic benefits and we agree however using that fact as evidence that combining of the properties was reasonably likely places the cart before the horse the economic benefits of assemblage can only come into consideration once we have established that assemblage is otherwise reasonably likely the only evidence in the record however suggests that assemblage was not likely first tclt has had at least one prior offer to sell its property as part of a residential development but it declined the offer this fact tends to show that tclt’s stakeholders were not interested in selling the property just because it would have been in their economic interests moreover both parties’ experts testified at trial that they would not recommend to a hypothetical buyer of the estate’s property that he purchase the land as a possible investment not even respondent’s expert believed that assemblage was certain enough to recommend purchase to a client respondent’s second argument is based on the premise that assemblage was reasonably likely because decedent held a large minority interest in tclt that when combined with either the interests of stgp or the other tclt stakeholders would result in a majority vote enabling tclt to combine its property with the estate’s property however without any evidence regarding the intent of the other tclt stakeholders or details as to their relationship with decedent respondent’s position is left essentially attributing ownership of tclt’s property to decedent solely on the basis of those relationships this position lacks merit in support of his argument respondent cites our decision in esgar corp v commissioner slip op pincite for the proposition that personal friendships and longtime business relationships are sufficient to justify assemblage respondent misreads esgar in that case although we did consider the taxpayers’ argument that assemblage was reasonable because of their longtime business relationships we explicitly chose not to decide whether assemblage was reasonable id furthermore although it is true that decedent and mr scofield had a business relationship spanning decades there is no other evidence in the record suggesting that mr scofield or stgp would be inclined to assemble tclt’s property with the estate’s property there is also no evidence to support the proposition that other members of the pulling family would be reasonably likely to agree to combine the properties the mere fact that they are related to decedent is not enough see estate of bright f 2d pincite rejecting application of family attribution for purposes of valuing property for estate_tax purposes see also 88_tc_492 it has been noted that the congress has explicitly directed that family attribution or unity of ownership principles be applied in certain aspects of federal taxation and in the absence of legislative directives judicial forums should not extend such principles beyond those areas specifically designated by congress accordingly we find that assembly of the estate’s property with tclt’s property for purposes of residential development is not the highest_and_best_use of the estate’s property c value of estate’s property having determined that the estate’s property should be treated as individual parcels rather than as assembled with tclt’s property we must now determine the fair market values of parcel sec_3 and the estate argues that we should adopt the values recommended by its expert in hi sec_2011 reports which are as follows parcel sec_3 and parcel dollar_figure big_number 658_f2d_999 former 5th cir is binding on the court_of_appeals for the 11th circuit to which this case is appealable 685_f2d_1302 n 11th cir d ecisions of the former fifth circuit in which active judges of this circuit participated are binding precedent regardless of the date of decision 661_f2d_1206 11th cir respondent argues that assuming assemblage is not reasonably likely we should adopt the values recommended by the estate’s expert in his report which are as follows parcel parcel parcel dollar_figure big_number big_number respondent’s expert did not offer an opinion as to what the fair_market_value of the estate’s property would be if assemblage was not reasonably likely instead respondent argues that we should adopt the estate’s expert’s valuation because according to respondent it takes into account additional value provided to the estate’s property by the possibility of assembly with tclt’s property in other words respondent argues that even if the estate’s property’s value should not be based on assemblage we should recognize a premium to fair_market_value that a buyer of tclt’s property would place on the adjacent property owned by the estate respondent also argues that we should not adopt the values in mr carroll’ sec_2011 reports because the estate failed to adequately explain the differences between the values in the reports and those in the report we disagree at trial mr carroll credibly testified that the report was prepared using a boundary survey provided by mr pulling that treated the estate’s property and tclt’s property as a single tract we find this adequately explains the difference between the values reached in the two reports we find that respondent’s theory is too speculative and is not supported by the record in contrast we found the estate’s expert and hi sec_2011 reports to be credible and we therefore adopt the values accordingly we find that as of date the estate’s property had a total fair_market_value of dollar_figure in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
